Citation Nr: 1604091	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-29 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (claimed as depression, schizoid personality, and posttraumatic stress disorder (PTSD)), to include a personality disorder with borderline and histrionic features.

2.  Entitlement to service connection for migraine headaches.

 3.  Entitlement to service connection for insomnia.
 
 4.  Entitlement to service connection for fatigue, to include as secondary to insomnia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to November 1973.

This matter comes to the Board of Veterans' Appeals  (Board) from January 2008 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

This case was last remanded by the Board in June 2013.  Unfortunately, the Board finds that the issues of entitlement to service connection for an acquired psychiatric disorder, migraine headaches, insomnia, and fatigue must again be remanded for additional development prior to adjudication.  

The Board notes that its June 2013 Remand instructed the RO to schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any identified migraine headaches, insomnia, and/or fatigue.  Pursuant to the Board's Remand instructions, the Veteran was provided with a VA mental disorder examination with a VA psychologist in August 2013.  With respect to the question as to whether the Veteran had insomnia which was casually related to her period of active duty service, the examiner simply indicated that, "I cannot resolve this issue without resort to mere speculation.  The rationale is that although veteran reported that she has had sleep problems since the military, I could finds no STRs indicating any complain[t]s of sleep problems during the military."  

The United States Court of Appeals for Veterans Claims (Court) has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to "nonevidence" neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  

When a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  

In her July 2015 Post-Remand Brief, the Veteran's representative argued that it was unknown from the examination report whether the VA examining physician, a psychologist (as opposed to a neurologist), lacked the expertise to render an opinion regarding the probable etiology of conditions such as fatigue and insomnia, or whether some additional testing or information was needed, and possibly available, which would have permitted such an opinion.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  As such, the Board finds that the August 2013 examination report is inadequate, and that the Veteran should be provided with another examination with respect to the issue of insomnia, preferably conducted by a neurologist or other sleep specialist.  

With respect to the Veteran's claim for fatigue, she was provided with a VA headaches examination in August 2013 by a VA primary care physician who provided an etiological opinion regarding fatigue as well as headaches.  The examiner opined that the Veteran's fatigue was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness because her service treatment records were silent for chronic fatigue, and because her post-separation records showed she had never been diagnosed with chronic fatigue syndrome.  Rather, the examiner emphasized that her VA treatment records showed she had been treated for insomnia since April 2004, at which time she was working night shift as a nurse, and that shift workers often suffered from fatigue and were chronically sleep deprived.

The Board finds this opinion to be inadequate.  The August 2013 examiner effectively attributed the onset of the Veteran's fatigue to sleep deprivation due to her occupation as a night shift nurse; however, review of the record shows that the Veteran no longer works as a night shift nurse, yet still complains of chronic fatigue.  As such, the Board finds that this opinion is based on an inaccurate factual premise and inadequate for VA purposes.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

Additionally, as the Veteran's fatigue has been attributed to chronic sleep deprivation, the Board finds that the claim involving entitlement to service connection for fatigue is inextricably intertwined with the issues of entitlement to service connection for insomnia and PTSD, being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).  As such, the Board finds that remanding this issue is required in order for it to be contemporaneously adjudicated with the issues of entitlement to service connection for insomnia and PTSD.

The respect to the Veteran's claim for migraine headaches, she was also provided with a VA headaches examination in August 2013, at which time she was diagnosed as having migraine headaches including migraine variants.  During the examination, the examiner acknowledged that the Veteran stated she began experiencing headaches in the military, and that she had experienced headaches ever since.  However, the examiner opined that the Veteran's current headaches were less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  In support of this opinion, the examiner explained that the Veteran's service treatment records showed she was treated for functional headaches (tension headaches), and that she was not diagnosed with migraine headaches until many years later, as the problem list showed migraines were not added until 1999.

However, the Board emphasizes that the VA examiner's opinion and rationale did not consider the Veteran's competent assertions of experiencing headaches from service until the present.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Headaches are precisely the type of medical condition which laypersons are competent to identify.  Moreover, as the Veteran was formerly employed as a nurse, her prior training qualifies her as competent to offer medical opinions and diagnoses.  Goss v. Brown, 9 Vet. App. 109, 114-115 (1996) (nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine, or participated in treatment).  As the August 2013 VA opinion is inadequate, the claim must be remanded.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

With respect to the issue of entitlement to service connection for an acquired psychiatric disorder, the Veteran alleged that she developed a psychiatric disorder as a result of an in-service sexual trauma.  The issue of whether there is credible supporting evidence of either sexual assault is a question of fact to be resolved by VA adjudicators alone.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. App. 190 (1991).  In this regard, where a psychiatric disorder is based on a claimed in-service personal assault, 38 C.F.R. Part 3 sets forth that evidence from sources other than the Veteran's service treatment records may corroborate the Veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may constitute credible evidence of the stressor.  Such evidence includes, but is not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service treatment records, or evidence of behavior changes, may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2015).

Here, the Veteran's representative argues that written notice should be provided to the Veteran informing her that evidence from sources other than her service treatment records, or evidence of behavior changes, may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  The Veteran's representative further argues that a Personnel Information Exchange System (PIES) request should be initiated to obtain the Veteran's complete military records prior to adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and her representative a letter requesting that she provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The letter must also provide legally adequate notice of what is needed to support a claim for service connection for a psychiatric disorder based on in-service personal assault and should specifically invite her to submit statements that can attest to any changes in behavior during service.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  Request any outstanding service treatment records and/or service personnel records for the Veteran through the Personnel Information Exchange System (PIES) using the appropriate request code. 

3.  Thereafter, schedule the Veteran for an appropriate VA examination (preferably with a neurologist or other sleep specialist) to determine the nature and etiology of her insomnia and fatigue.  After a review of all of the evidence of record, to include this remand and any evidence added to the record as a result of this remand, as well as the completion of any testing deemed necessary, the clinician should provide an approximate date of onset of the insomnia, and state an opinion concerning whether such is at least as likely as not (50 percent or greater) related to her active duty. 

In providing answers to the above questions, the examiner is advised that he/she cannot rely solely on the fact that service treatment records are negative for the claimed disorder as the basis for any opinion provided because doing so would render the opinion inadequate.  See Dalton, supra.  

If the examiner cannot provide an answer to the above questions, then the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.  See Jones, supra.

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

4.  Schedule the Veteran for an appropriate VA neurological examination to determine the nature and etiology of her diagnosed migraine headaches. After a review of all of the evidence of record, to include this remand and any evidence added to the record as a result of this remand, as well as the completion of any testing deemed necessary, the clinician should provide an approximate date of onset of the headaches, and state an opinion concerning whether such is at least as likely as not (50 percent or greater) related to her active duty.

In providing answers to the above questions, the examiner should comment on and/or take note of the competent statements provided by the Veteran, who has worked as a nurse, regarding the symptoms and origins of her headaches.

In providing answers to the above questions, the examiner is advised that he/she cannot rely solely on the fact that service treatment records are negative for the claimed disorder as the basis for any opinion provided because doing so would render the opinion inadequate.  See Dalton, supra.  

If the examiner cannot provide an answer to the above questions, then the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.  See Jones, supra.

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

5.  Schedule the Veteran for a VA psychiatric examination.  The claims file, to include a complete copy of this Remand, must be made available to the examiner, and a report of the examination should include discussion of the Veteran's medical history and assertions.  All necessary tests and studies, to include psychological testing should be accomplished, and all clinical findings should be reported in detail. 

In reviewing the Veteran's claims file, the examiner should identify and examine all records indicating any signs/indicators or change of behavior or performance during service, or of a request to be discharged, subsequent to the claimed assault(s) alleged by the Veteran to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence.  The examiner should then address the following: 

a. Does the Veteran meet the DSM-IV criteria for a diagnosis of PTSD?

b. If she does have PTSD, then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD is the result of in-service assault(s). 

c. If the examiner determines that the Veteran has PTSD, but did not experience an in-service personal assault(s), the examiner should state whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD had its onset in service or is otherwise etiologically related to her active service. 

d. As to any other currently diagnosed psychiatric disability, to include diagnoses of anxiety and depression, an opinion should be provided as to whether it is at least as likely as not (50 percent probability or more) that the disability had its onset during service or is otherwise etiologically related to service, to include the alleged sexual assault(s). 

The examiner must provide a rationale for the opinions expressed.  

6. When the development requested has been completed, the case should be reviewed with consideration of additional evidence in conjunction with the record as a whole.  If the benefit sought is not granted, then the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




